DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
1. In the specification, “floor” is designated with both numbers “61” and “62”.  
2. For claim 10, the limitations recite “a bottom surface extending ratially across the inner fluid path; and a plurality of entrapment ports”.  The claimed limitations look like “a bottom surface” and “a plurality of entrapment ports” are separate structures.  However the specification para [0040] recites “a bottom surface 63 (e.g., an edge) of each entrainment port 34”.  Therefore, it looks like the limitation “bottom surface” should be changed to “floor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites “a fluid flow from the outer fluid path and the inner fluid path”.  This limitation recites one flow but two flow paths.  Therefore it’s not clear if the limitation means one flow from the outer fluid path and another flow from the inner fluid path.  Or does this limitation mean only one flow continuously flowing from the outer fluid path and then to the inner fluid path.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…receive a fluid flow from the outer fluid path and a flow from the inner fluid path”.
Claim 13 recites “a fluid flow from the outer fluid path and the inner fluid path”.  This limitation recites one flow but two flow paths.  Therefore it’s not clear if the limitation means one flow from the outer fluid path and another flow from the inner fluid path.  Or does this limitation mean only one flow continuously flowing from the outer fluid path and then to the inner fluid path.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…receive a fluid flow from the outer fluid path and a flow from the inner fluid path”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enzenroth (US 20050170767).
Regarding claim 1, Enzenroth teaches an exhaust fan unit of a heating, ventilation, and/or air conditioning (HVAC) system, the exhaust fan unit comprising:
an outer fluid path (flow path for 164, fig 6) of a nozzle assembly of the exhaust fan unit defined by and between an outer wall (100, fig 4) of the nozzle assembly and an inner wall (106, fig 4) of the nozzle assembly;
an inner fluid path (a portion of flow 170 that starts along slope 172 and goes upward toward end of the inner wall shown in fig 3) of the nozzle assembly defined by and radially inward from the inner wall (see fig 3); and
a plurality of entrainment ports (formed by 144, fig 3-4) extending from the outer wall to the inner wall and configured to enable environmental air to pass to the inner fluid path (as seen in fig 3, flow 170 comes from outside of the system), wherein each entrainment port comprises a bottom surface (annotated fig 1) that tapers downwardly from the inner wall to the outer wall (see fig 3 and annotated fig 1).
Regarding claim 2, Enzenroth teaches the nozzle assembly comprises a floor (172, fig 3) disposed at a bottom (lower end of inner fluid path as defined) of the inner fluid path and configured to enable liquids to drain from the inner fluid path through the plurality of entrainment ports (floor 172 is sloped downwardly toward the entrainment ports and outside environment, therefore it is capable of performing claimed function).
Regarding claim 3, Enzenroth teaches the inner wall comprises an inner surface forming a frustoconical shape (annotated fig 2) having a larger cross-sectional area toward a distal end of 

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    458
    439
    media_image1.png
    Greyscale

[AltContent: textbox (Bottom surface or edge of entrainment port)]

[AltContent: textbox (Annotated figure 1)]


Regarding claim 4, Enzenroth teaches a wind band (52) attached to the outer wall (see fig 1 and 3).
Regarding claim 5, Enzenroth teaches the wind band is attached to an outer surface of the outer wall ([0048] lines 3-6, “A set of brackets 54 are attached around the perimeter of the outer wall 100 and these extend upward and radially outward from its top rim and fasten to the windband 52”).
[AltContent: textbox (The inner surface of this portion forming a frustoconical shape)][AltContent: arrow][AltContent: textbox (Annotated figure 2)][AltContent: ]
    PNG
    media_image2.png
    341
    279
    media_image2.png
    Greyscale



Regarding claim 6, Enzenroth teaches a wind band flow path of the wind band is configured to receive a fluid flow (164, fig 6) from the outer fluid path and a fluid flow (170, fig 3) from the inner fluid path of the nozzle assembly.
Regarding claim 8, Enzenroth teaches the inner wall comprises an outer surface tapered or curved (the inner wall is in a conical shape) “to restrict a cross-section of the outer fluid path at an upper end of the outer fluid path” (this is intended function.  The conical shape of the inner wall can restrict the outer fluid path).
Regarding claim 9, Enzenroth teaches the outer wall comprises a cylindrical shape (see fig 2-4).
Regarding claim 10, Enzenroth teaches an exhaust fan unit of a heating, ventilation, and/or air conditioning (HVAC) system, the exhaust fan unit comprising:

an inner fluid path (a portion of flow 170 that starts along slope 172 and goes upward toward end of the inner wall shown in fig 3) of the nozzle assembly defined by and radially inward from the inner wall (see fig 3); and
a bottom surface (172, fig 3) extending radially across the inner fluid path and configured to collect liquids within the inner fluid path; and
a plurality of entrainment ports (formed by 144, fig 3-4) extending from the outer wall to the inner wall and configured to enable environmental air to pass to the inner fluid path (as seen in fig 3, flow 170 comes from outside of the system), wherein the entrainment ports are “configured to drain from the inner fluid path the liquids collected within the inner fluid path” (entrainment ports are sloped outwardly and capable of draining liquid).
Regarding claim 11, Enzenroth teaches each entrainment port comprises each entrainment port comprises a bottom surface (annotated fig 1) that tapers downwardly from the inner wall to the outer wall (see fig 3 and annotated fig 1).
Regarding claim 12, Enzenroth teaches the inner wall comprises an inner surface forming a frustoconical shape (annotated fig 2) having a larger cross-sectional area toward a distal end of the exhaust fan unit than toward a base of the exhaust fan unit (upper cross-sectional area is larger than lower cross-sectional area as shown in annotated fig 2).
Regarding claim 13, Enzenroth teaches a wind band (52) attached to the outer wall (see fig 1 and 3) and configured to receive a fluid flow (164, fig 6) from the outer fluid path and a fluid flow (170, fig 3) from the inner fluid path.

Regarding claim 15, Enzenroth teaches the inner wall comprises an outer surface tapered or curved (the inner wall is in a conical shape) “to restrict a cross-section of the outer fluid path at an upper end of the outer fluid path” (this is intended function.  The conical shape of the inner wall can restrict the outer fluid path).
Regarding claim 16, Enzenroth teaches the outer wall comprises a cylindrical shape (see fig 2-4).
Regarding claim 18, Enzenroth teaches an exhaust fan unit of a heating, ventilation, and/or air conditioning (HVAC) system, the exhaust fan unit comprising:
an outer fluid path (flow path for 164, fig 6) of a nozzle assembly of the exhaust fan unit defined by and between an outer wall (100, fig 4) of the nozzle assembly and an inner wall (106, fig 4) of the nozzle assembly;
an inner fluid path (a portion of flow 170 that starts along slope 172 and goes upward toward end of the inner wall shown in fig 3) of the nozzle assembly defined by and radially inward from the inner wall (see fig 3); and
a plurality of dual-tapered shaped entrainment ports (formed by 144, fig 3-4.  See fig 3, upper edge and lower edge of each port 144 is tapered outwardly.  Therefore ports 144 are in a dual-tapered shape) extending from the outer wall to the inner wall and configured to enable environmental air to pass to the inner fluid path (as seen in fig 3, flow 170 comes from outside of the system).

Regarding claim 20, Enzenroth teaches the inner wall comprises an inner surface having a frustoconical shape (annotated fig 2) with a larger cross-sectional area at a top end of the inner surface than a bottom end of the inner surface (upper cross-sectional area is larger than lower cross-sectional area as shown in annotated fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Enzenroth (US 20050170767) in view of Mornan (US 20130193235).
Regarding claim 7, Enzenroth teaches all the limitations of claim 1.
Enzenroth fails to teach each entrainment port of the plurality of entrainment ports comprises a leaf or tear-drop shape.

It would have been obvious at the time of filing to modify Enzenroth as taught by Mornan by modifying the shape to a tear-drop shape in order to increase airflow velocity going upward (Mornan teaches narrower flow width at the upper end of the port.  Therefore air flowing upward would gradually speed up) and therefore exhaust air of Enzenroth would be induced and exhausted faster.
Regarding claim 17, Enzenroth teaches all the limitations of claim 10.
Enzenroth fails to teach each entrainment port of the plurality of entrainment ports comprises a leaf or tear-drop shape.
Mornan teaches each entrainment port of a plurality of entrainment ports (105, fig 2 and 6) comprises a leaf or tear-drop shape (see fig 2 and 6, ports are in a tear-drop shape)
It would have been obvious at the time of filing to modify Enzenroth as taught by Mornan by modifying the shape to a tear-drop shape in order to increase airflow velocity going upward (Mornan teaches narrower flow width at the upper end of the port.  Therefore air flowing upward would gradually speed up) and therefore exhaust air of Enzenroth would be induced and exhausted faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762